Citation Nr: 1312712	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association of the United States of America


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION


The Veteran had active service in the Navy from December 1995 to August 2001.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta Georgia.

The issue of reopening a claim of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a current back disability due to a fall he sustained while in the Navy.  Further development of the evidence is necessary prior to an adjudication of this claim.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  In the December 2009 rating decision and in the December 2010 statement of the case, it was reported that VA treatment records from the Atlanta VA Medical Center in Decatur, Georgia, dated August 2007 through May 2009 were considered.  A review of the claims file and Virtual VA fails to show that these records have been associated with the Veteran's claims file.  In order for the Board to properly adjudicate the claim, all relevant records must be available for review.  On remand, the RO must obtain and associate with the claims file the cited records, as well as any outstanding VA treatment records concerning the Veteran's back.

The Veteran contends that he experiences back pain as the result of an in service incident.  He stated that sometime around September 1999 he fell down a hatch during a fire drill on the USS Arctic and was placed on light limited duty.  As the Veteran has indicated that his duties were altered as the result of an injury, personnel records may document the incident.  Further, as the Veteran has indicated that this incident occurred during a routine drill, the incident may be documented in the ship's deck logs.  As such, attempts should be made to obtain the Veteran's complete personnel folder and the USS Arctic deck logs for September 1999.

The Veteran's service treatment records are negative for any findings or complaints regarding a back disability.  Additionally, his service treatment records show that he denied any recurrent back pain and denied having suffered any injury while on active duty for which he did not seek medical care.  (See September 1999 examination report, an August 2000 five-year examination report, June 2001 separation examination report, and a September 2001 medical report).  If records that show the Veteran had a back injury in service are associated with the claims file, he should be scheduled for a VA examination to determine whether he has a current back disability which is related to service, including the asserted back injury in service.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain and associate with the claims file medical records from the Atlanta VA Medical Center in Decatur, Georgia, dated August 2007 through May 2009.

2. Provide the Veteran with an opportunity to submit any additional evidence that is not of record concerning his back.  Send him the necessary authorizations for the release of any private treatment records not currently on file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3. Take appropriate steps to obtain the Veteran's service personnel records.  All attempts to obtain these records should be documented in the claims file.

4. Take appropriate action to obtain copies of deck logs for the USS Arctic (AOE-12) dated in September 1999. 

5. If no additional identified records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records and advise him of alternative forms of evidence that can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters.  

6. If evidence is added to the record indicating or supporting that the Veteran sustained a back injury in service, he should be scheduled for an appropriate VA examination to determine the nature and etiology of any current back disability.  The claims folder must be provided for the examiner's review in conjunction with the examination.  

The examiner is asked to identify all current back disorders.

The examiner should also advance an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability or greater) that any current back disability had its onset during active service; or, is causally related to the Veteran's service, including the September 1999 injury.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7. Then, readjudicate the appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




      CONTINUE ON THE NEXT PAGE


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



